DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 01/22/2021.
Response to Arguments 
In the instant Amendment, claims 1-3, 5, 8-10 and 12 have been amended. 
Applicant’s arguments on 01/22/2021, see pages 7-10, with respects to claims 1-14 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Dimou et al. (U.S 2017/0171764) and Lee et al. (U.S 2014/0098761).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-9 and 10 are rejected under pre-AIA  35 U.S.C 103 as being unpatentable over of Dimou et al. (U.S 2017/0171764) in view of Lee et al. (U.S 2014/0098761). 
For claim 1: 
Dimou discloses a method performed by a wireless transmit/receive unit (WTRU) (see Dimou, figure 1), the method comprising: 
receiving, from a network device, a broadcast signal having configuration information (see Dimou, at least paragraph [0022]; [0033]- [0035]; [0045]-[0046]; broadcast signal from base station where the broadcast signal contains the coverage enhancement RLC configuration in IEs of an SIB), wherein the configuration information indicates a group of preambles;
transmitting, to the network device based on the configuration information, a transmission including a preamble from the group of preambles (see Dimou, at least paragraph [0040]-[0041]; [0049]-[0050]; eNB receives a plurality of random access preambles from that UE) and a request message requesting one or more system information blocks (SIBs) (see Dimou, at least paragraph [0022]; [0033]; [0040]-[0041]-[0046]; [0050]-[0052];  UE transmits to the eNB a Radio Resource Control (RRC) Connection Request (RRCConnectionRequest) using the coverage enhancement RLC configuration to establish an RRC Connection with the eNB where the coverage enhancement is contained in an Information Element (IE) in a System Information Block (SIB));

(see Dimou, at least paragraph [0049]; receiving a random access response using the information contained in the random access response ); and
receiving, from the network device, at least one of the requested one or more SIBs based on the request message (see Dimou, at least paragraph [0022]; [0040]; [0049]; Upon reception of the random access response, the UE issues an RRC connection request and the eNB transmits the broadcast based on a request for the coverage enhancement RLC configuration from a UE in coverage enhancement mode where the coverage enhancement RLC configuration is contained in an Information Element (IE) in a System Information Block (SIB))).
 Dimou does not explicitly disclose wherein the configuration information indicates a group of preambles. 
Lee, from the same or similar fields of endeavor, discloses the PRACH resources (which may include preambles or sets of preambles and/or time/frequency resources which may be used for preamble transmission) may be provided or configured by the eNB (see Lee, at least paragraph [0061]; [0064]; [0199]; [0250]-[0252]).
Lee also disclose receiving, from the network, a random access response (RAR) in response to the transmission (see Lee, at least paragraph [0061]; [0064]; an RAR may be sent by the eNB in response to that one detected preamble; also [0309]); and receiving, from the network device, at least one of the requested one or more SIBs based on the request message (see Lee, at least paragraph [0062]; [0308]; [0271]-[0276]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a group of preambles as taught 
For claims 2 and 9: 
In addition to rejection in claims 2 and 9, Dimou-Lee further discloses wherein the configuration information includes an indication whether the WTRU is able to include a feedback signal with the transmitted preamble or request message (see Demou, paragraph [0021]-[0022]). 
For claims 3 and 10: 
In addition to rejection in claims 3 and 10, Dimou-Lee further discloses wherein the transmitted preamble or request message includes a control field that indicates additional SIB request information (see Demou, paragraph [0021]-[0022]). 
For claim 8: 
For claim 8, claim 8 is directed to a wireless transmit/receive unit (WTRU) which has similar scope as claim 1. Therefore, claim 8 remains un-patentable for the same reasons.
Claims 4 and 11 are rejected under pre-AIA  35 U.S.C 103(a) as being unpatentable over of Dimou et al. (U.S 2017/0171764) in view of Lee et al. (U.S 2014/0098761) further in view of Park et al. (U.S 2017/0064579).
For claims 4 and 11: 
In addition to rejection in claims 4 and 11, Dimou-Lee does not explicitly disclose determining whether the received broadcast signal satisfies a reception criteria, wherein the broadcast signal is received from the network device on one or more directional beams.  
Park, from the same or similar fields of endeavor, discloses a performance a CRC check to determine whether the attempt was successful wherein the UE may can (see Park, paragraph [0048]- [0049]; [0053]), and the base station communications module may coordinate scheduling for transmissions to UEs for various interference mitigation techniques such as beamforming or joint transmission (see Park, paragraph [0124]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises received broadcast signal satisfies a reception criteria, wherein the broadcast signal is received from the network device on one or more directional beams as taught by Park. The motivation for doing this is to provide a system networks can to mitigate interference, improve the UL data rate, and prolong battery life.
Allowable Subject Matter
Claims 5-7, 12-13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Fan et al. (U.S 2016/0164657) discloses receiving from the base station a second message including a random access response using the random access preamble according to the TDD configuration in the SIB. Kim et al. (U.S 2015/0359003) disclose the UE may randomly select a random access preamble from a set of random access preambles and select Physical RACH (PRACH) resources, and transmit the selected random access preamble in the PRACH resources to the eNB.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
04/15/2021